OFFICE OF THE AlTORNEY GENERAL OF TEXAS
                -
                                              AUSTIN

*rroa*n   ou-                                                        . ‘-




                     Honorable George H. Sheppard
                     Goxptrollerof Publio Accounts
                    'Austin,Texas
                    Dear Sir:


                                                          appropriationfor
                                                         na nalntenanoe of
                                                         epa,rtckeent
                                                                   for the
                                                         oginnie.,Ssptember




                                                          meterg .: :,~.:
                                                                       ,~
                                                                        a.
‘,Ed
   .:.r
   ,..‘.,        :
                 ..
                I-fOilbrable.Gaorge
                                B.'Sheppard,Page $2.
                 ..
            -


                          On August 'y/1943, at ~aregul!r term of the 98th
                District Court of Tarrant County, Texas, in Causa Noi 25570-A,
                Xount Olivat Ce.aeteryC~n;sny~vs.State of T’exos, et al, 8 corn-~
                promise judgment was entered between tho prrties decreeing that
                Tlaintiff,?.5ountGllvet kaatary Company, hava judgment against
                'theDefendan~ts,Tfu,Stu';Eof ~Texas,and the Texas fii(@ay Cods-
                sion,.ln the amount of Yhlrty'Five Kundred ($3500.00)  I)ollars;
                and further, thst Plaintiff have judgment,againstthe Defendants
                for’costs.
                          In Opinion x0. o-32;Ci;      .thisLepsrtmrt    held thst the
             Lee@latura.has,the power to appropriatefrom tha Ststo Highway
             rUnd   monags t0 pey'the jud&!Uent.render~d~       against tha~StatE of                           ‘4

             Taras on the case of II'.                 etux? vs. Tho:State of T6xas,
                                           -Sd ?iaii\le,~                                -.           ., (I   .p


             et.al. The question'prtisonted,        in this Opinisnis'whkthor or not          lrrJ,

            'theLsgIslaturehaa upp~O;lriat,~d'~from:tho          State XlIle,h::ay
                                                                                 Funds
             monays to 'pay the.above gention& &Ngmnt, or in other words
             is.thiereo,nappropriationavails,blr          :fromvthiohsaidjudgment
             can'beg.paid.          -:-/
                                       ; ., ,': '.I.' .~. '~.
                ,,~)             /:,,, ,~     .,:,,,,.
              ,'.,      .'In:conneotii~c'aithr$our'~~equest'we      have ~'onrefullg
            -'oo&iidered   ‘Sanate’.DiXX~~Ho.. 332,. Acts'of ths,:44th..Le~~Ylaturs
                       Eession,;:1943,’
            'Rtigul~~:r~                  (.C~pte.r.~.400;',Ep. 942-948) an8 fall to
             find 'any~,available:a$propriatioq        from uhioh :33ifJ ~judgumqt~can
             ba'piaf; , ,,':,~~   ;',,,
                                     :;,.-,:
                                          "~
                                           ,i:'..::;; .,y;;,
                                                          ,,;'. ~' .".,,      ',:
                                i,,          .;Q,,.. ,.
                 ,'      It‘irr   ‘6UP G&i.iOk'fhatthe .jud@tIant     Cannot be'yoici
             from tha'abroprfktion,for.ths.'support                           ~of the
                                                              and aui?znterien&
             Highway .Department,~aaer~t,~~,itresgpt',A~proyriation.iiot.
                                            I.',.i,,                           -
                              .,,                        ::
                                                          :1